—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of refusing a direct order as the result of his failure to cooperate with correction officers in conducting a strip-frisk. Upon review of the record, we find that the misbehavior report and testimony of the correction officers who witnessed the incident provides substantial evidence supporting the administrative determination. In addition, we reject petitioner’s assertion that he was improperly denied access to certain documentary evidence. Finally, we do not find that the Hearing Officer acted in a biased or partial manner.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.